DETAILED ACTION
	This Office action is responsive to communication received 06/21/2021 – Application papers received; 06/25/2021 - IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a DIV of 16/392,021 04/23/2019 PAT 11065661.
Drawings
The drawings were received on 06/21/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-10 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MacClain (USPN 1,695,598).
As to claim 1, as shown in the annotated version of Fig. 1 below, MacClain shows a golf club head, comprising: a striking face including a face center (i.e., Fig. 2 shows a front view of the face and clearly every clubface has a face center) and generally coplanar with a virtual striking face plane; a top portion; a sole including a leading edge and a trailing edge; and a rear side opposite the striking face and including a channel.  
    PNG
    media_image1.png
    487
    868
    media_image1.png
    Greyscale

That the channel is configured to permit bending at least a portion of the sole to cause plastic deformation of the sole to change a bounce angle defined as an angle between a virtual sole line and a virtual ground plane when the golf club head is orientated in a reference position where the golf club head is addressed to hit a golf ball, the bounce angle measured in a virtual vertical plane perpendicular to the virtual striking face plane along a height of the striking face and passing through the face center, and the virtual sole line defined by a line passing through the leading edge and a ground contact point in the virtual vertical plane is merely functional. Here, the channel in MacClain is clearly capable of being manipulated to alter the orientation of 
As to claim 2, see another annotated version of Fig. 1 below, wherein a first distance D1 being the least distance between the leading edge of the sole and a bottom internal surface of the channel, measured in the virtual vertical plane, is greater than a second distance D2 being the least distance between the trailing edge and an opening of the channel on the rear side.

    PNG
    media_image2.png
    452
    508
    media_image2.png
    Greyscale

As to claim 5, the channel extends into the golf club head from the rear side at least 30% of a width of the sole as measured from the trailing edge to the leading edge. See Fig. 1.
As to claim 8, the channel extends across the golf club head entirely from a heel-most extent of the golf club head to a toe-most extent of the golf club head. See Fig. 3.
As to claim 9, the channel is tapered so that it narrows from a widest channel width between two opposing internal surfaces of the channel at an opening in the rear side towards a narrower channel width closer to the striking face. See another annotated version of Fig. 1 below, showing the tapered configuration. 

    PNG
    media_image3.png
    440
    647
    media_image3.png
    Greyscale

Claims 1, 2, 3, 4, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Knight (USPN 8,795,102). 
As to claim 1, Knight shows a golf club head (102), comprising: a striking face including a face center (i.e., Fig. 7 shows a front view of the face and clearly every clubface has a face center) and generally coplanar with a virtual striking face plane; a top portion; a sole including a leading edge and a trailing edge; and a rear side opposite the striking face and including a channel.  See annotated Fig. 8 below:

    PNG
    media_image4.png
    544
    994
    media_image4.png
    Greyscale

That the channel is configured to permit bending at least a portion of the sole to cause plastic deformation of the sole to change a bounce angle defined as an angle between a virtual sole line and a virtual ground plane when the golf club head is orientated in a reference position where the golf club head is addressed to hit a golf ball, the bounce angle measured in a virtual vertical plane perpendicular to the virtual striking face plane along a height of the striking face and passing through the face center, and the virtual sole line defined by a line passing through the leading edge and a ground contact point in the virtual vertical plane is merely functional. Here, the channel in Knight is clearly capable of being manipulated to alter the orientation of the sole with respect to a ground plane.  The remaining, italicized language directed towards the “virtual striking face plane”, “virtual ground plane”, “virtual sole line” and “virtual vertical plane” is considered to be a recitation of a collection of imaginary planes and lines for reference purposes only.  
As to claim 2, see another annotated version of Fig. 8 below, wherein a first distance D1 being the least distance between the leading edge of the sole and a bottom internal surface of the channel, measured in the virtual vertical plane, is greater than a second distance D2 being the least distance between the trailing edge and an opening of the channel on the rear side.

    PNG
    media_image5.png
    480
    484
    media_image5.png
    Greyscale

As to claim 3, a ratio of a depth of the channel to a width of the sole measured from the leading edge to the trailing edge is greater than 0.60.  Here, reference is made to the measurements for the sole width and the width of the channel (i.e., referred to as depth “D” in Knight).  See col. 8, lines 36-48, TABLE 1, TABLE 2 and col. 10, lines 60 through col. 11, line 3, 
As to claim 4, a width of the channel is between 0.0625 inches and 0.25 inches.  See Fig. 11B and the accompanying description in col. 10, line 60 through col. 11, line 3, wherein Knight states that the width (i.e., referred to as depth “D” in Knight) may be 0.25 inch. 
As to claim 5, the channel extends into the golf club head from the rear side at least 30% of a width of the sole as measured from the trailing edge to the leading edge. Again, reference is made to the measurements for the sole width and the width of the channel (i.e., referred to as depth “D” in Knight).  See col. 8, lines 36-48, TABLE 1, TABLE 2 and col. 10, lines 60 through col. 11, line 3, wherein the teachings of Knight disclose at least one embodiment with a sole width of 0.5 inch and a channel depth of 0.3 inch, which yields an extension of the channel depth into the rear side of the club head along the sole width of 60%. 
As to claim 8, the channel extends across the golf club head entirely from a heel-most extent of the golf club head to a toe-most extent of the golf club head. See Figs. 4, 5.
As to claim 9, the channel is tapered so that it narrows from a widest channel width between two opposing internal surfaces of the channel at an opening in the rear side towards a narrower channel width closer to the striking face. See Fig. 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8, and 9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over MacClain (USPN 1,695,598) in view of Roberts (US PUBS 2009/0239682).  
As to claim 1, as shown in the annotated version of Fig. 1 below, MacClain shows a golf club head, comprising: a striking face including a face center (i.e., Fig. 2 shows a front view of the face and clearly every clubface has a face center) and generally coplanar with a virtual striking face plane; a top portion; a sole including a leading edge and a trailing edge; and a rear 
    PNG
    media_image1.png
    487
    868
    media_image1.png
    Greyscale

Using an alternative interpretation and considering that the language the channel is configured to permit bending at least a portion of the sole to cause plastic deformation of the sole to change a bounce angle may impart more of a limiting factor in this structure claim, it is noted that MacClain is silent as to any type of plastic deformation.  Roberts shows it to be old in an analogous iron-type club head to manipulate the material of the sole through plastic deformation (i.e., paragraph [0074]), whereby an insert (150) maybe fitted within a recess (140)).  Roberts is cited to merely show the commonness in iron-type club heads of employing plastic deformation to alter the shape of the sole.  In view of the publication to Roberts, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in MacClain by employing a method using plastic deformation to alter the angle between the sole (8) and main body (9) which would alter the size of the channel (10), as this would have given the club designer the ability to change the sole configuration to alter the amount of “dig” into a turf and the amount of taper by which the sole blade is allowed to extend so that a struck golf ball may be given an upward pitch or boost.  See page 1, col. 1, lines 28-defined as an angle between a virtual sole line and a virtual ground plane when the golf club head is orientated in a reference position where the golf club head is addressed to hit a golf ball, the bounce angle measured in a virtual vertical plane perpendicular to the virtual striking face plane along a height of the striking face and passing through the face center, and the virtual sole line defined by a line passing through the leading edge and a ground contact point in the virtual vertical plane is merely functional. This remaining, italicized language directed towards the “virtual ground plane”, “virtual striking face plane”, “virtual sole line” and “virtual vertical plane” is considered to be a recitation of a collection of imaginary planes and lines for reference purposes only.  
As to claim 2, see another annotated version of Fig. 1 below, wherein a first distance D1 being the least distance between the leading edge of the sole and a bottom internal surface of the channel, measured in the virtual vertical plane, is greater than a second distance D2 being the least distance between the trailing edge and an opening of the channel on the rear side.

    PNG
    media_image2.png
    452
    508
    media_image2.png
    Greyscale

As to claim 5, the channel extends into the golf club head from the rear side at least 30% of a width of the sole as measured from the trailing edge to the leading edge. See Fig. 1.
As to claim 8, the channel extends across the golf club head entirely from a heel-most extent of the golf club head to a toe-most extent of the golf club head. See Fig. 3.
As to claim 9, the channel is tapered so that it narrows from a widest channel width between two opposing internal surfaces of the channel at an opening in the rear side towards a narrower channel width closer to the striking face. See another annotated version of Fig. 1 below, showing the tapered configuration. 
 	
    PNG
    media_image3.png
    440
    647
    media_image3.png
    Greyscale




Claims 1, 2, 3, 4, 5, 8, and 9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Knight (USPN 8,795,102) in view of Roberts (US PUBS 2009/0239682). 
As to claim 1, Knight shows a golf club head (102), comprising: a striking face including a face center (i.e., Fig. 7 shows a front view of the face and clearly every clubface has a face center) and generally coplanar with a virtual striking face plane; a top portion; a sole including a leading edge and a trailing edge; and a rear side opposite the striking face and including a channel.  
    PNG
    media_image4.png
    544
    994
    media_image4.png
    Greyscale

The combination of Knight and Roberts takes into the account an alternative interpretation and consideration that the language the channel is configured to permit bending at least a portion of the sole to cause plastic deformation of the sole to change a bounce angle may impart more of a limiting factor in this structure claim.  In view of the publication to Roberts, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Knight by employing a method using plastic deformation to alter the angle between the sole and main body which would alter the size of the channel, as this would have given the club designer the ability to change the sole configuration to alter the amount of “dig” into a turf and the amount of taper by which the sole blade is allowed to extend so that a struck golf ball may be given an upward pitch or boost.  See page 1, col. 1, lines 28-52; page 1, col. 2, lines 36-93; and page 1, col. 2, line 104 through page 2, col. 1, line 6 in Roberts.  Also, the further language in claim 1 stating defined as an angle between a virtual sole line and a virtual ground plane when the golf club head is orientated in a reference position where the golf club head is addressed to hit a golf ball, the bounce angle measured in a virtual vertical plane perpendicular to the virtual striking face plane along a height of the striking face and passing through the face center, and the virtual sole line defined by a line passing through the leading edge and a ground contact point in the virtual vertical plane is merely functional. This remaining, italicized language directed towards the “virtual ground plane”, “virtual striking face plane”, “virtual sole line” and “virtual vertical plane” is considered to be a recitation of a collection of imaginary planes and lines for reference purposes only.  
As to claim 2, see another annotated version of Fig. 8 below, wherein a first distance D1 being the least distance between the leading edge of the sole and a bottom internal surface of the channel, measured in the virtual vertical plane, is greater than a second distance D2 being the least distance between the trailing edge and an opening of the channel on the rear side.

    PNG
    media_image5.png
    480
    484
    media_image5.png
    Greyscale

As to claim 3, a ratio of a depth of the channel to a width of the sole measured from the leading edge to the trailing edge is greater than 0.60.  Here, reference is made to the measurements for the sole width and the width of the channel (i.e., referred to as depth “D” in Knight).  See col. 8, lines 36-48, TABLE 1, TABLE 2 and col. 10, lines 60 through col. 11, line 3, wherein the teachings of Knight disclose at least one embodiment with a sole width of 0.5 inch and a channel depth of 0.3 inch, which yields a ratio of a depth of the channel to a width of the sole of 0.60. 
As to claim 4, a width of the channel is between 0.0625 inches and 0.25 inches.  See Fig. 11B and the accompanying description in col. 10, line 60 through col. 11, line 3, wherein 
As to claim 5, the channel extends into the golf club head from the rear side at least 30% of a width of the sole as measured from the trailing edge to the leading edge. Again, reference is made to the measurements for the sole width and the width of the channel (i.e., referred to as depth “D” in Knight).  See col. 8, lines 36-48, TABLE 1, TABLE 2 and col. 10, lines 60 through col. 11, line 3, wherein the teachings of Knight disclose at least one embodiment with a sole width of 0.5 inch and a channel depth of 0.3 inch, which yields an extension of the channel depth into the rear side of the club head along the sole width of 60%. 
As to claim 8, the channel extends across the golf club head entirely from a heel-most extent of the golf club head to a toe-most extent of the golf club head. See Figs. 4, 5.
As to claim 9, the channel is tapered so that it narrows from a widest channel width between two opposing internal surfaces of the channel at an opening in the rear side towards a narrower channel width closer to the striking face. See Fig. 8. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (USPN 8,795,102) in view of Roberts (US PUBS 2009/0239682) and Gilbert (USPN 5,800,281).  
Here, Knight in view of Roberts has been discussed, above. Knight, as modified by Roberts, lacks wherein the sole includes a keel where a slope in a contour of the sole abruptly changes direction, the keel extending from a heel portion of the golf club head to a toe portion of the golf club head, and wherein the channel extends into the golf club head from the rear side at least as far as a location vertically aligned with the keel. Gilbert shows a configuration of a keel placed on an analogous iron-type club head, wherein the keel serves to help alter the bounce angle of the club head.  See the abstract and col. 1, line 66 through col. 2, line 18 and Figs. 4 and 7 in Gilbert.  Note that Gilbert also mentions that his keel configuration serves to enhance the performance of more traditionally curved sole surfaces depicted on iron-type club heads (i.e., col. 1, lines 20-25).  Knight shows such a curved surface.  In view of the patent to Gilbert, . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (USPN 8,795,102) in view of Roberts (US PUBS 2009/0239682) and Catellier (USPN 5,154,781). 
Here, Knight in view of Roberts has been discussed, above.  Knight, as modified by Roberts, lacks wherein the sole includes at least one of 8620 stainless steel, 1020 stainless steel, and 1025 stainless steel. Catellier teaches that club heads have previously been constructed from 1020 stainless steel and 8620 stainless steel and notes that these steels are soft and require straightening on a regular basis (i.e., col. 1, lines 11-18). One of ordinary skill in the art and before the effective filing date of the claimed invention would have found to obvious to modify the device in Knight by manufacturing the club head from one of 1020 stainless steel and 8620 stainless steel, as this steel is more malleable and would have enabled the club maker to more easily manipulate the shaping of the iron-type club head.  Moreover, the selection of a known material, as is the case here, to take advantage of the known properties of the material(s) has been established as being obvious to one of ordinary skill in the art.   In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (USPN 8,795,102) in view of Roberts (US PUBS 2009/0239682) and Takeda (USPN 5,593,356).  
Here, Knight in view of Roberts has been discussed above.  Knight, as modified by Roberts, lacks wherein a portion of the golf club head between the sole and an internal bottom surface of the channel includes a different material than another portion of the golf club head to affect the bending of the at least a portion of the sole.  Here, in an analogous iron-type club head, Takeda makes use of a variety of materials depending upon the method of manufacture and a desire to modify the weight distribution of the club head.  In one instance, Takeda notes that metallic materials such as aluminum may be used for the body, while other materials may be selectively used throughout the club head for weighting purposes (i.e., Fig. 1 and the material for (11a) between the sole (18a) and the cavity (2a); see col. 4, lines 15-31).  In view of the patent to Takeda, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Knight by selecting a suitable material for portions of the club head between the sole and the internal bottom surface of the cavity to take advantage of the properties of a known material that may be of assistance in the manufacture of the club head or the distribution of club head weight.  Moreover, the selection of a known material, as is the case here, to take advantage of the known properties of the material(s) has been established as being obvious to one of ordinary skill in the art.   In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were .
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
As to claim 2, line 1 “the least” should read --a least--; 
As to claim 2, line 4, “the least” should read --a least--;
As to claim 4, each instance of “inches” in the claim should read --inch--. 
Appropriate correction is required.

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figures 1D, 1E in Stites;
Fig. 4 in Gilbert (‘545);
Fig. 12 in Iwata;
Fig. 6 in Harrington;
Fig. 2(a) in Brunski;
Fig. 5 in Tailor;
Soracco discusses bending of the sole portion;
Fig. 4 in Jertson;
Llewellyn discusses plastic deformation;
Muldoon discusses bending of club heads for adjustability of loft angle;
Fig. 2 in Currie;
Fig. 2 in Evans;
Fig. 2 in Turner;

Fig. 4 in Drake (‘468);
Fig. 4 in Young and Fig. 21 in Ripp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711